IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 153 WAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
PAUL MICHAEL LEHMAN,                         :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 12th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.